Citation Nr: 1630111	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected disabilities.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's son



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Offices (ROs) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota, and Des Moines, Iowa.  

In April 2015, the Veteran testified via videoconference before a Veterans Law Judge.  A hearing of that transcript has been associated with the claims file.  

In July 2015, these issues were remanded by the Board for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent evidence has been presented of a current diagnosis of vertigo due to or the result of a service-connected disability, PTSD.  



CONCLUSION OF LAW

The criteria for the award of service connection for vertigo have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Given the favorable decision by the Board, there is no further duty to notify or assist the claimant or to explain how VA complied with the duties to notify and assist.  

The appellant seeks service connection for vertigo.  He contends such a disorder had its onset during service or as the result of service-connected disabilities.  The Veteran has been granted service connection for posttraumatic stress disorder (PTSD), tinnitus, and hearing loss.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  

While VA has sought multiple medical opinions regarding the etiology of the current diagnoses of vertigo, prior medical opinions have been conflicting and speculative.  A VA psychiatrist opined in September 2015 that the Veteran's vertigo was the result of both an in-service injury to the inner ears, resulting in balance disturbances, and his PTSD.  The psychiatrist suggested that due to the Veteran's hypervigilance, he was easily distracted by surrounding noises, and turned his head rapidly to assess his surroundings.  Such actions precipitated vertigo, according to the examiner.  

In November 2015 however, a VA otolaryngologist diagnosed cervical vertigo, and opined that the Veteran's vertigo may be the result of nonservice-connected muscle spasms of the neck and shoulders.  Most recently, a VA physician noted in March 2016 "the strong role anxiety and perception plays in [the Veteran's] balance problems."  According to the examiner, the Veteran reported his balance problems were "much worse" with any increase in anxiety, a report which the examiner opined was "common among patients with balance disorders."  

Considering the totality of the record, the Board notes that multiple etiologies, including both service-connected and nonservice-connected disabilities, have been cited as the cause of the Veteran's vertigo.  These opinions have been rendered by competent experts after review of the record and/or physical examination of the Veteran.  Based on the above, the Board finds the evidence to be in relative equipoise.  Affording the Veteran the benefit of the doubt, service connection for vertigo is warranted.  


ORDER

Service connection for vertigo is granted.  


REMAND

The Veteran seeks a TDIU.  VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

In light of the Board's award herein of service connection for vertigo, remand of the pending TDIU claim is warranted.  Upon assignment of an effective date and initial rating for service connection for vertigo, the TDIU claim must be reconsidered by the agency of original jurisdiction (AOJ).  

Accordingly, the case is REMANDED for the following action:

Once a disability rating and effective date are established for the grant of service connection for vertigo, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


